Citation Nr: 1241542	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This case was previously before the Board in March 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.   


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than reduced reliability and productivity for the entire period on appeal.






CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for service connection for PTSD in February 2008 and, by rating decision dated in August 2008 the RO granted service connection for PTSD, assigning a 50 percent disability rating effective February 11, 2008, the date of the Veteran's claim.  This appeal arises out of the Veteran's claim that his service-connected PTSD is more disabling than currently evaluated.     

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under that code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Relevant Evidence

Evidence relevant to the current level of severity of the Veteran's PTSD includes a June 2008 VA examination.  At that time, the Veteran reported that he first began to experience psychiatric problems in the 1970's upon returning from Vietnam.  He reported that he experienced difficulty keeping a job, that he drank to excess, abused controlled substances, had difficulty maintaining effective relationships, and experienced anger outbursts.  The Veteran reported that he had a long history of difficulty with expressing emotions.  He reported that he experienced difficulty sleeping and had both night sweats and night tremors.  The Veteran reported that he experienced flashbacks, nightmares and intrusive thoughts of his experiences while serving in the Republic of Vietnam.  He reported a long history of significant anxiety.  The Veteran reported that he was hypervigilant, that he had an exaggerated startle response, that he experienced difficulty being in crowds, and that he had trouble with loud noises.  He reported that he avoided things that reminded him of the Republic of Vietnam.  The Veteran reported that he experienced significant problems with anger and reported having a very explosive temper.  The Veteran reported that he was hospitalized overnight at the VA Medical Center in May 2008 after attacking his wife when she startled him in his room.  He reported that he thought the event was a dream.  The Veteran reported that he had been prescribed various psychotropic medications during the course of his treatment for PTSD.  The Veteran reported that he only had one friend and that he did not have any hobbies.  He reported that he tended to isolate himself and used alcohol daily.  He reported that the amount of his alcohol intake depended on his stress level.  The Veteran reported that he was currently working as a banker, but that he had a history of having difficulty getting along with others in the job place and that he had been both fired and requested to resign in the past as a result of his bad behavior.  The Veteran reported a history of difficulty with depression, decreased energy, decreased appetite, and poor motivation.  

Upon mental status examination, the Veteran was alert and oriented to person, place, day, date, and time.  The Veteran's thought process was linear and the history he provided was adequate.  The Veteran's affect was flat.  The Veteran demonstrated insight.  His speech was spontaneous, fluent, grammatic, and free of paraphasias.  The Veteran's attention was intact.  His immediate, recent, and remote memories were intact.  The Veteran reported a history of auditory hallucinations in the form of hearing a radio playing in the house; however, he denied any overt auditory or visual hallucinations.  The Veteran denied current suicidal ideations, but reported a history of having suicidal thoughts.  The Veteran denied current homicidal ideations.  The examiner diagnosed PTSD and noted that the Veteran had moderate to severe impairment in functioning as a result of his PTSD symptoms.  The examiner assigned a GAF score of 49

In August 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his symptoms had gotten worse over time.  He reported that his wife had kicked him out of the house and that he was living with another Veteran.  He reported that prior to moving in with his roommate, he had been living in his car.  He reported that he thought that his wife threw him out of the house because she was afraid that he would kill her and their son.  The Veteran reported that he could be angry and withdrawing and that he had problems in his relationship with his son.  He reported that he loved his son, but that he was irritable with him.  The Veteran reported that he had one close friend, the Veteran he had moved in with, and denied having any casual friends.  He reported that he just laid around and drank alcohol.  He denied having any hobbies or other activities or interests.  The Veteran reported that he had not had a lot of recent legal troubles, but that the police had been out to the house over a year ago when he threatened a neighbor.  He reported that he had let himself go and did not take care of himself.  The Veteran reported difficultly sleeping, that he only slept 4-5 hours per night and that his sleep was disturbed by his hypervigilance and nightmares.  He reported that he experienced nightmares three to four times per week.  He reported a psychological and physiological reactivity to loud noises.  The Veteran reported that he did not like to talk of his combat experiences with anyone other than other Veteran's and that over all, he tried to avoid thinking about his experiences in the Republic of Vietnam.  The Veteran reported that he avoided crowds and war movies, that he experienced an emotional detachment from others, and that he had decreased feelings of trust.  The Veteran reported experiencing depression with low motivation, low energy, fatigue, and decreased feelings of hope and self-worth.  He reported that he would skip bathing for up to one or two weeks at a time.        

The Veteran reported that he had been working as a loan officer for the past three years.  He reported that he missed approximately 6-12 days of work in the past year, but that he was late by at least 30 minutes every day.  He reported that he also left work early.  The Veteran reported problems with irritability with co-workers, customers, and his boss.  However, he did report that his new boss tried to work with him more, which helped.  He reported that he used to stay awake at night thinking of ways be could kill his old boss.  The Veteran reported that he experienced difficulty with concentration, in that he could not stay focused on the work and get his job done.  

Upon mental status examination, the Veteran was alert, oriented, and attentive.  He appeared his stated age.  The Veteran's mood was depressed and his affect was constricted.  The Veteran's speech and thought process were slow and he was disheveled.  The Veteran's thought process was devoid of current auditory and visual hallucinations, but he did report such symptoms in the context of nightmares and flashbacks.  There was no evidence of delusional content and the Veteran denied current thoughts of hurting others.  He reported that he had always experienced passive suicidal ideations, but he lacked intent.  However, the Veteran did report that he had attempted suicide twice in the past year, once by slitting his wrists and once by overdose.  He reported that the last time he was physically aggressive with someone was about one month prior.  The Veteran's memory was severely impaired for immediate information.  It was more intact for recent and remote events.  The Veteran was not able to concentrate well enough to spell "world" backward.  The Veteran offered concrete interpretation of a proverb and his intelligence was estimated to be in the average range.  The Veteran was noted to have fair insight into his current condition.  

The examiner diagnosed PTSD and reported that the Veteran exhibited considerable to severe symptoms associated with such.  The examiner reported that the Veteran was depressed, but that given the fact that he was drinking alcohol on a daily basis, it was difficult to know if he had an independent depressive disorder or a substance-induced mood disorder.  In terms of his social adaptability and interaction with others, the examiner reported that the Veteran seemed severely impaired.  The examiner also reported that the Veteran appeared to be considerably to severely impaired in his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner.  Overall, the examiner reported that that the Veteran's disability would be in the considerable to severe range.  The examiner assigned a GAF score of 51.  The examiner also noted that given the Veteran's dependence on alcohol, he would need assistance with money management.         

A review of the record shows that the Veteran has received mental health counseling at the VA Medical Center since at least May 2008.  A review of the treatment notes of record shows that in May 2008, the Veteran was seen in the VA Medical Center emergency department for complaints of uncontrollable anger.  He reported that he had been experiencing episodes of amnesia and that the week before he had come to and found himself naked in his front yard.  He reported that his wife threatened to leave him if he didn't seek treatment.  He was hospitalized overnight and subjected to a psychiatric evaluation.  At that time, the Veteran reported that he had experienced difficulty with anger management for approximately 30 years.  He reported experiencing depression on and off and reported that he once attempting suicide, but that he did not remember the year.  The Veteran denied auditory and visual hallucinations.  The Veteran reported that he experienced symptoms of anxiety.  Overall, the Veteran was not overly interested in receiving treatment.  

Since his May 2008 hospitalization, the Veteran had received periodic mental health treatment and medication management at the VA Medical Center.  During the course of his treatment, the Veteran has consistently reported symptoms such as mood swings, anhedonia, hopelessness, depression, anxiety, excessive worry, irritability, panic attacks, hypervigilance, exaggerated startle response, physical aggression, alcohol abuse, flattened affect, decreased mood, isolation, angry outbursts, avoidance behavior, hostility, sleep disturbances, nightmares, flashbacks, fatigue, lack of interest and motivation, and difficulties at work.  The Board notes that a review of the treatment notes of record indicate that the Veteran has been maintained on various psychotropic medications since the onset of his VA Medical Center mental health treatment.    

In August 2011, the Veteran's VA Medical Center treating psychiatrist submitted a letter detailing the Veteran's symptoms and treatment for such.  It was reported that the Veteran continued to have significant nightmares and flashbacks to abate which, the Veteran had resorted to chronic alcohol abuse.  The Veteran's psychiatrist reported that the Veteran's irritability and inability to control his temper had led to both marital problems and struggles at work.  The Veteran was reported to lay awake at night compiling a list of all those who had allegedly wronged him over the years and thinking of ways to get even.  The Veteran was reported to have chronic sleep disturbance and has been reported to have choked his wife in his sleep.  The Veteran's treating psychiatrist noted that the Veteran had resorted to sleeping in another bedroom to avoid another such occurrence.  The Veteran was reported to be easily startled and hypervigilant.  The Veteran was reported to have chronic, near daily suicidal ideations, but he was reported to lack plan and intent.  However, it was reported that the Veteran had tried to kill himself on at least one occasion.  The Veteran was reported to have poor hygiene and a disheveled appearance, even when arriving from work.  The Veteran's memory and concentration were noted to be quite poor and these symptoms were noted to dramatically affect his work performance.  

Of record are private medical treatment records.  A review of the private treatment notes of record shows that the Veteran was seen several times between May 2005 and February 2007 for mental health treatment.  During that time, the Veteran reported symptoms such as anxiety, depression, thoughts of suicide, aggression, and alcohol abuse.  During that time, the Veteran was prescribed psychotropic medication for treatment.  

Also of record are statements from the Veteran's wife describing his symptoms and behavior.  In a July 2009 statement, the Veteran's wife reported that the Veteran had always been aggressive and belligerent.  She reported that the Veteran had always had difficulty holding down a job.  She reported that he had angry outbursts, poor attitude, and poor people skills.  The Veteran's wife reported that the Veteran was often argumentative and embarrassing in public.  She reported that the Veteran had a significant problem with alcohol abuse and that he sometimes neglected his personal hygiene and appearance as a result.  She reported that the Veteran had difficulty communicating, concentrating, and remembering.  She reported that the Veteran often became obsessed with various things and never did anything in moderation.  The Veteran's wife reported that the Veteran became agitated in crowds.  She reported that on occasion, the Veteran threatened to kill her and himself.  She reported that the Veteran only had one friend and that he could not even spend much time around him before there was some sort of incident.  She reported that his friend, who was manager at a grocery store, had once hired the Veteran at the store, but that he had been forced to fire him as a result of the Veteran's bad attitude.  

In an August 2011 statement, the Veteran's spouse reported that the Veteran continued to have difficulty holding down a job as a result of his belligerence and aggression.  She reported that the Veteran and his only friend had recently parted ways as a result of the Veteran's unpredictable bad behavior.  She reported that the Veteran remained argumentative, embarrassing, and physically aggressive.  She reported that the Veteran continued to abuse alcohol and that at times, the Veteran drove while intoxicated.  The Veteran's spouse reported that the Veteran would shower and shave only when she made him do so and that he dressed like a bum.  She reported he had difficulty focusing and concentrating and that he had trouble remembering things.  She reported that the Veteran did not find any joy in anything and that he was self-destructive.  She reported that she believed the Veteran needed inpatient psychiatric treatment, but that it was not financially possible at the current time. 

Also of record are various employment records documenting the Veteran's bad behavior in the work place.  A review of these records shows that the Veteran has been counseled for unacceptable behavior to include the following: angry outbursts in sales meetings, heated and intense confrontations with co-workers, and angry and defensive displays when confronted with performance issues.  The employment records also show that the Veteran has had poor performance and has been placed on a performance improvement plan.

Analysis

After a careful review of the objective medical evidence, which involves evidence over approximately three years and includes a number of treatment reports, the Board finds that the evidence supports a grant of an initial 70 percent disability evaluation for the Veteran's PTSD, effective from the date of the grant of service connection.  In this regard, the Board notes that during this time, the Veteran has exhibited severe symptoms of PTSD that are productive of reduced reliability and productivity in most areas.  This has been evidence by severe symptoms of depression, anxiety, aggression, and unprovoked irritability.  The Veteran has been documented as having severe angry outbursts, which are sometimes followed by periods of amnesia.  The Veteran significantly abuses alcohol and this causes him to neglect his personal hygiene.  The Veteran has had frequent suicidal ideations and has even had thoughts of harming others.  The Veteran has exhibited problems with memory, concentration, and focus and has had difficulty maintaining a job.  The Veteran is socially isolated and has extreme difficulty maintaining social and professional relationships.  The Veteran has been reported to experience panic attacks and is not comfortable in crowds.  Further, the Board notes that at both his June 2008 and August 2009 VA examinations, the Veteran was noted to have a flattened affect and decreased mood and the examiners indicated that the Veteran had rather serious impairment as a result of his PTSD.  Therefore, the Board finds that the symptoms exhibited by the Veteran for the entire period on appeal more closely approximate those contemplated by the 70 percent disability rating.  38 C.F.R. § 4.130, DC 9411. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports, the Veterans Center mental health clinical summaries, and the various private and VA Medical Center mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for a psychiatric disability.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability rating even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a higher disability rating for this period.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximated total than deficiencies in most areas.  In this regard, there is no indication from the evidence of record that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and significant memory loss (i.e. for names of close relatives, own occupation or own name).  Further, the evidence of record indicates that while the Veteran has some difficulty holding down a job, he has been rather consistently employed throughout the entire appeal period.   Therefore a higher disability rating is not warranted.  38 C.F.R. § 4.130, DC 9411.

In deciding the Veteran's claim, the Board has considered the Court's determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 70 percent during any time within the appeal period.

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for his PTSD.  In fact, the Veteran only receives periodic mental health treatment and medication management and has only been hospitalized once, for a period of less than 48 hours, for psychiatric treatment.  Additionally, the Veteran has continued to work throughout the appeal period despite having a somewhat difficult time as a result of his PTSD symptoms.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of February 11, 2008, the date of his claim, and initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Also, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, by correspondence dated in July 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate psychiatric examinations, obtained medical opinions as to the severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating of 70 percent for PTSD is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


